Title: From David Humphreys to William Heath, 23 June 1783
From: Humphreys, David
To: Heath, William


                  
                     Sir
                     Head Quarters June 23d 1783
                  
                  His Excellency commands me to acknowledge the receipt of your favor by Doctr Evans, and to acquaint you, that altho’ the business in question, as a military point is of some considerable consequence, yet he would not make it interfere with your arrangements—however if you can make it convenient to stay one day longer, not only your attention to this last call of duty, but your company at dinner will be very acceptable to the Commander in Chief.  I have the honor to be With perfect respect Sir Your very Hble Servt
                  
                     Dd Humphrys
                     A.D.C.
                     
                  
               